DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/327,017 for a UNIVERSAL SCREEN STAND FOR STATIONARY EXERCISE MACHINES, filed on 5/21/2021.  Claims 1-11 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudhuin (U.S. Pat. 9,724,589) in view of Weston et al. (U.S. Pat. 10,702,736).
Regarding claim 1, Baudhuin teaches a screen stand configured to secure onto a stationary exercise machine, the screen stand comprising: a mast; a first anchor coupled to the mast, the first anchor has a first attachment point to attach to the stationary exercise machine; a second anchor coupled to the mast at a location below the first anchor, the second anchor has a second attachment point to attach to the stationary exercise machine; but does not specifically show a mounting bracket to which a monitor can be attached to, said mounting bracket is disposed near a top end of the mast.  Weston, however, teaches an exercise cycle with a mounting bracket (138) to which a monitor (114) can be attached to, said mounting bracket is disposed near a top end of a mast (104)  in order to enable the monitor to pivot or rotate in more than one direction.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to teach a mounting bracket to which a monitor can be attached to, said mounting bracket is disposed near a top end of the mast in order to allow greater flexibility in viewing the monitor while the user is exercising whether on or off the exercise machine.  


    PNG
    media_image1.png
    547
    366
    media_image1.png
    Greyscale



[AltContent: textbox (top mast)][AltContent: arrow]
[AltContent: textbox (1st anchor)]
[AltContent: textbox (bottom mast)][AltContent: arrow][AltContent: arrow]







[AltContent: arrow]
[AltContent: textbox (2nd anchor)]



Regarding claim 2, Baudhuin and Weston teach the stand of claim 1, wherein the mast includes a top mast and a bottom mast, said top mast slidably attaches to the bottom mast thereby allowing the mast to change its length.
Regarding claim 3, Baudhuin and Weston teach the stand of claim 1, wherein Weston teaches that the mounting bracket is attached to the mast via a joint (at 140, 142), and the joint provides a pivoting and/or swiveling movement for the mounting bracket relative to the mast (Fig. 4).
Regarding claim 4, Baudhuin and Weston teach the stand of claim 3, wherein the mast has a hollow interior. 
Regarding claim 5, Baudhuin and Weston teach the stand of claim 4 further comprising a cable and/or a power cord pre-assembled within the hollow interior of the mast.
(col. 8, lines 43-45)
Regarding claim 8, Baudhuin and Weston teach the stand of claim 1, wherein the first attachment point is attached to a pop pin of the stationary exercise machine (all members are attached to each other).
Regarding claim 9, Baudhuin and Weston teach the stand of claim 1, wherein the second attachment point is attached to a stabilizer bar of the stationary exercise machine (all members are attached to each other).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudhuin (U.S. Pat. 9,724,589) in view of Weston et al. (U.S. Pat. 10,702,736) in further view of Chen (U.S. Pat. 7,481,749).
Regarding claims 6 and 7, Baudhuin and Weston teach the stand of claim 5, but do not teach that a top terminal end and a bottom terminal end of the cable and/or power cord are respectively extended through a top opening and a bottom opening of the mast and further comprising a connector coupled to the bottom terminal end of the cable and/or power cord, wherein the connector allows electrical extension coupling to another cable and/or another power cord.  Chen teaches that a top end and a bottom end of the cable and/or power cord (55) are respectively extended through a top opening and a bottom opening of the mast (Fig. 2) in order to provide power to the monitor.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a top terminal end and a bottom terminal end of the cable and/or power cord are respectively extended through a top opening and a bottom opening of the mast and further comprising a connector coupled to the bottom terminal end of the cable and/or power cord, wherein the connector allows electrical extension coupling to another cable and/or another power cord in order to provide power to the monitor to relay metrics to and from the monitor.  
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 7762931; USPat 2009/0118099 (screen stand for stationary bicycle).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 4, 2022